No. 04-02-00106-CV
Anna DEL LUENSMANN, Roland Luensmann, 
Edna Reininger, Rodney Krebs, and Debbie Newman,
Appellants
v.
ZIMMER-ZAMPESE & ASSOCIATES, INC. d/b/a River City Raceway,
Appellee
From the 25th Judicial District Court, Guadalupe County, Texas 
Trial Court No. 00-0542-CV
Honorable Don Morgan, Judge Presiding
PER CURIAM
Sitting:	Phil Hardberger, Chief Justice
		Alma L. López, Justice
		Catherine Stone, Justice
Delivered and Filed:	September 25, 2002
DISMISSED IN PART
	Two of the appellants in this appeal, Rodney Krebs and Debbie Newman, have filed a motion
requesting that this court dismiss the appeal as to their interests.  The motion contains a certificate
of service to appellee, which has not opposed the motion.  Therefore, we grant the motion and
dismiss the appeal as to Rodney Krebs and Debbie Newman.  See Tex. R. App. P. 42.1(a)(2).  The
appeal will be retained on the docket as to the other appellants and will be restyled, "Anna Del
Luensmann, Roland Luensmann, and Edna Reininger v. Zimmer-Zampese & Associates, Inc. d/b/a
River City Raceway."
							PER CURIAM
DO NOT PUBLISH